Citation Nr: 1511435	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from July 1941 to October 1945.  He received the Combat Infantryman Badge.  He died in August 1997 and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Washington, DC.  In that decision, the RO denied entitlement to burial benefits.  The RO in Chicago, Illinois currently has jurisdiction over the appellant's claim.

The appellant testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran died and was buried in August 1997; the immediate cause of death was sepsis, due to or as a consequence of cancer of the colon with widespread metastasis, due to or as a consequence of obstructive jaundice.

2.  At the time of the Veteran's death, he was only in receipt of nonservice-connected pension benefits and service connection was not in effect for any disability; there has been no claim of service connection for the cause of the Veteran's death.

3.  In October 1997, nonservice- connected burial benefits for transportation expenses in the maximum amount of $310 was awarded.

4.  The appellant's claims for nonservice-connected burial benefits (including an allowance for plot or interment expenses) were received by VA in September 2002 and April 2010, more than two years after the permanent burial of the Veteran's body.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits (to include an allowance for burial expenses and an allowance for plot or interment expenses) have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case. The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to burial benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  If a veteran's death is not service-connected, entitlement is based upon, among other things, the fact that the veteran was in receipt of pension or compensation at the time of death and the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601 through 3.1610.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions: (i) the deceased veteran is eligible for burial in a national cemetery; (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses, to include plot or interment allowance under 38 U.S.C.A. § 2302, must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized at a VA facility pursuant to 38 C.F.R. § 3.1600(c), or for burial in a national cemetery pursuant to 38 C.F.R. § 3.1600(g).  38 C.F.R. § 3.1601(a).

Claims for burial allowance may be executed by, among others: (i) the funeral director, if entire bill or any unpaid balance is unpaid; or (ii) the individual whose personal funds were used to pay burial, funeral, and transportation expenses.  38 C.F.R. § 3.1601(a)(1).

In this case, the Veteran died in August 1997 at the VA Medical Center in Chicago, Illinois (VAMC Chicago).  He was buried in a location other than a national cemetery or other cemetery under the jurisdiction of the United States (i.e., Evergreen Cemetery) within six days of his death in August 1997.  At the time of his death, he was only in receipt of nonservice-connected pension benefits and service connection was not in effect for any disability.  Service connection for the cause of the Veteran's death has not been awarded and no such claim has been submitted.

As the Veteran died while hospitalized at VAMC Chicago, the two-year time limit does not apply to that part of the appellant's claim pertaining to the cost of transporting the Veteran's body to the place of burial.  However, because the Veteran did not die of a service-connected disability, burial and funeral expenses (to include a plot or interment allowance) is available only if an application for burial benefits was received within two years of his permanent burial.  38 C.F.R. § 1601.

With respect to the appellant's claim for the cost of transporting the Veteran's body to the place of burial, a claim for burial benefits (to include transportation costs) was already submitted in September 1997 (VA Form 21-530) by the funeral director (Gatling's Chapel, Inc.).  The funeral director identified the total unpaid balance as being $2,986.96.  In October 1997, the RO awarded Gatlings Chapel payment of burial allowance in the amount of $300, plot or interment allowance in the amount of $150, and transportation expenses in the amount of $310.  At that time, these were the maximum allowances payable for such expenses for a deceased veteran whose death was not service-connected.  The appellant was notified of this decision by way of an October 1997 letter and he did not appeal that determination.  Hence, as the maximum allowance payable for transportation expenses for a deceased veteran whose death was not service-connected was already awarded in October 1997, there is no legal basis for the award of any additional burial benefits on the basis of transportation expenses.

As for the remaining burial benefits that the appellant is seeking (including an allowance for other burial expenses and for plot or interment expenses), his applications for such benefits were received by VA in September 2002 and April 2010, more than two years after the Veteran's August 1997 burial.  The appellant acknowledges that he did not submit a claim within two years of the Veteran's burial.  He has essentially asserted, however, that his failure to do so was because he was unaware of his entitlement to the benefit.

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's burial, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App at 265.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The maximum legal allowance for the cost of transporting the Veteran's body to the place of burial has already been awarded and the appellant did not otherwise submit his claim for burial benefits within 2 years of the Veteran's permanent burial. Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of burial benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the Court pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for burial benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


